DETAILED ACTION
Response to Amendment
The Amendment filed on February 15, 2022 has been entered. Claims 23-28 and 31-42 remain pending in the application. Applicant’s arguments with respect to the 103 rejections of claims 23-28 and 31-42 have been fully considered but they are not persuasive. Applicant’s amendments to the Claims have necessitated new grounds of rejection.

Claim Objections
Claim 31 is objected to because of the following informality: “of claim 29,” in line 1 should read “of claim 23,” (because claim 29 has been cancelled).
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 23-28, 31, 32, and 36-42 are rejected under 35 U.S.C. 103 as being unpatentable over Haberstroh et al. (US 2013/0276415), hereinafter Haberstroh, in view of Haberstroh et al. (US 2012/0017780), hereinafter Haberstroh2, in further view of Arase (JP 62215165 A).
Regarding claim 23, Haberstroh discloses a strapping machine (10 in Figures 1-3) comprising:
a frame (12 in Figures 1-3);
a tension head (16 in Figure 2) mounted to the frame (12) (Paragraphs 0062 and 0007);
a sealing head (18 in Figure 2) mounted to the frame (12) (Paragraphs 0062 and 0007);
a strap chute (20 in Figure 2) mounted to the frame (12) (Paragraphs 0062 and 0007), and

However, Haberstroh does not disclose: the feed wheel defines a feed wheel pocket; and the feed head further comprises: an output shaft, the motor being drivingly engaged to the output shaft; a spring hub defining a spring hub pocket and engaged with the feed wheel such that the spring hub pocket is aligned with the feed wheel pocket, wherein the output shaft is operably connected to the spring hub to rotate the spring hub; a biasing element positioned in the feed wheel pocket and the spring hub pocket such that the biasing element is sandwiched between the feed wheel and the spring hub and operably connects the feed wheel and the spring hub such that rotation of the spring hub by the output shaft causes the spring hub to drive the feed wheel by engagement of the biasing element with the feed wheel and the spring hub; and a disc spring positioned on an opposite side of the spring hub from the feed wheel, the disc spring forcing the spring hub into engagement with the feed wheel.
Haberstroh2 teaches that it was known to provide: a feed head (14 in Figures 3-7) with an output shaft (38 in Figures 5-7); and a motor (70 in Figure 2) drivingly engaged to the output shaft (38) (Paragraph 0031); in order to allow the motor (70) to rotate a feed wheel (34 in Figures 4-6) and feed a strap (S in Figures 5 and 6) by actuating the output shaft (Paragraphs 0047 and 0031).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the feed head (14) of Haberstroh so that it further comprises an output shaft and so that the motor (24 of Haberstroh) is drivingly engaged to the output shaft, as taught by Haberstroh2, because doing so would achieve the predictable result of allowing the motor to rotate the feed wheel (26 of Haberstroh) and feed the strap (S of Haberstroh) by actuating the output shaft. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Haberstroh in view of Haberstroh2 teaches all the limitations of the claim as stated above except: the feed wheel defines a feed wheel pocket; and the feed head further comprises: a spring hub defining a spring hub pocket and engaged with the feed wheel such that the spring hub pocket is aligned with the feed wheel pocket, wherein the output shaft is operably connected to the spring hub to rotate the spring hub; a biasing element positioned in the feed wheel pocket and the spring hub pocket such that the 
Arase teaches that it was known to provide: a feed wheel (2 in Figures 1 and 2) defining a feed wheel pocket (2b in Figures 1 and 2); and a spring hub (all parts of 3 except for 3c, collectively, in Figures 1 and 4) defining a spring hub pocket (3b in Figures 1 and 2) and engaged with the feed wheel (2) such that the spring hub pocket (3b) is aligned with the feed wheel pocket (2b) (apparent from Figure 1), wherein an output shaft (the “crankshaft” described in Page 3 line 16 of Machine Translation of JP 62215165 A; or the “balancer shaft” described in Page 3 line 14 of Machine Translation of JP 62215165 A) is operably connected to the spring hub (all parts of 3 except for 3c, collectively) to rotate the spring hub (Page 2 lines 9-11 and Page 3 lines 14-16 and 30-32 of Machine Translation of JP 62215165 A); a biasing element (5 in Figure 2) positioned in the feed wheel pocket (2b) and the spring hub pocket (3b) such that the biasing element (5) is sandwiched between the feed wheel (2) and the spring hub (all parts of 3 except for 3c, collectively) and operably connects the feed wheel (2) and the spring hub (all parts of 3 except for 3c, collectively) (apparent from Figure 2) such that rotation of the spring hub by the output shaft (the “crankshaft” or the “balancer shaft”) causes the spring hub to drive the feed wheel by engagement of the biasing element (5) with the feed wheel and the spring hub (Page 4 line 34 – Page 5 line 2 and Page 3 lines 19-25 of Machine Translation of JP 62215165 A); and a disc spring (3c in Figure 4) positioned on an opposite side of the spring hub (all parts of 3 except for 3c, collectively) from the feed wheel (2) (because 2 is positioned on the right side of all parts of 3 except for 3c in Figure 4 [since the rightmost face of 2 in Figure 4 is coplanar with the rightmost face of 3 in Figure 4], and 3c is positioned on the left side of all parts of 3 except for 3c in Figure 4 [since 3c contacts the left face of 2 in Figure 4]), the disc spring (3c) forcing the spring hub (all parts of 3 except for 3c, collectively) into engagement with the feed wheel (2) (because contact between 3c and 2 causes the front face of 3 in Figure 1 to be flush/coplanar with the front face of 2 in Figure 1, as is apparent from Figure 1); in order to allow sudden torque fluctuations of the output shaft (the “crankshaft” or the “balancer shaft”) to be absorbed, and prevent the 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the feed head of Haberstroh in view of Haberstroh2 so that the feed wheel (26 of Haberstroh) defines a feed wheel pocket; and the feed head (14 of Haberstroh as modified in view of Haberstroh2) further comprises: a spring hub defining a spring hub pocket and engaged with the feed wheel such that the spring hub pocket is aligned with the feed wheel pocket, wherein the output shaft (38 of Haberstroh2) is operably connected to the spring hub to rotate the spring hub; a biasing element positioned in the feed wheel pocket and the spring hub pocket such that the biasing element is sandwiched between and operably connects the feed wheel and the spring hub such that rotation of the spring hub by the output shaft causes the spring hub to drive the feed wheel by engagement of the biasing element with the feed wheel and the spring hub; and a disc spring positioned on an opposite side of the spring hub from the feed wheel, the disc spring forcing the spring hub into engagement with the feed wheel; as taught by Arase, because doing so would achieve the predictable results of allowing sudden torque fluctuations of the output shaft to be absorbed, and preventing the vibration of the feed wheel and the generation of noise as much as possible. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Regarding claim 24, Haberstroh in view of Haberstroh2 in further view of Arase teaches that the biasing element (5 of Arase) comprises a spring (apparent from Figure 5 of Arase, Page 4 lines 34-37 of Machine Translation of JP 62215165 A).
Regarding claim 25, Haberstroh in view of Haberstroh2 in further view of Arase teaches that the feed wheel further comprises a radially inwardly extending flange (the “annular portion of 2” which is interior to the “outer rim of 2” shown in an annotated version of Figure 1 of Arase, hereinafter Figure 1x, below), and that the feed wheel pocket (2b of Arase) is defined in the flange (apparent from Figure 1x below).

    PNG
    media_image1.png
    774
    861
    media_image1.png
    Greyscale

Figure 1x: an annotated Figure 1 of Arase
Regarding claim 26, Haberstroh in view of Haberstroh2 in further view of Arase teaches that the feed wheel pocket (2b of Arase) and the spring hub pocket (3b of Arase) form a pocket pair in which the biasing element (5 of Arase) is positioned (apparent from Figure 2 of Arase).
Regarding claim 27, Haberstroh in view of Haberstroh2 in further view of Arase teaches that the feed wheel (2 of Arase) comprises a projection (the “projection” between two adjacent pockets 2b shown in Figure 1x above) that at least in part defines the feed wheel pocket (2b of Arase) (apparent from Figure 1x above).
Regarding claim 28, Haberstroh in view of Haberstroh2 in further view of Arase teaches that the biasing element (5 of Arase) engages the projection (shown in Figure 1x above) (apparent when Figure 1x is viewed in relation to Figure 2 of Arase).
Regarding claim 31, Haberstroh in view of Haberstroh2 in further view of Arase teaches that the feed wheel (2 of Arase) defines four feed wheel pockets (2b in Figures 1 and 2 of Arase) and the spring hub (all parts of 3 except for 3c of Arase, collectively) defines four spring hub pockets (3b in Figures 1 and 2 of Arase) (apparent from Figure 2 of Arase), and that the spring hub (all parts of 3 except for 3c of Arase, collectively) engages the feed wheel (2 of Arase) such that each of the feed wheel pockets (2b of 
Regarding claim 32, Haberstroh in view of Haberstroh2 in further view of Arase teaches that the pocket pairs are equally circumferentially spaced from one another (apparent from Figures 2 and 1 of Arase).
Regarding claim 36, Haberstroh in view of Haberstroh2 in further view of Arase teaches that the biasing element (5 of Arase) is configured to dampen forces on the output shaft (38 of Haberstroh2) responsive to rotation of the feed wheel (2 of Arase) stopping (Page 5 lines 13-16, Page 4 lines 20-21, and Page 3 lines 14-16 of Machine Translation of JP 62215165 A).
Regarding claim 37, Haberstroh in view of Haberstroh2 in further view of Arase teaches that the feed head (14 of Haberstroh as modified in view of Haberstroh2 and Arase) further comprises a gear box (30 in Figures 4-7 of Haberstroh2, which contains at least one gear as is apparent from Figures 7 and 3 of Haberstroh2) comprising the output shaft (38 of Haberstroh2) (apparent from Figures 4-7 of Haberstroh2).
Regarding claim 38, Haberstroh a strapping machine (10 in Figures 1-3) comprising:
a frame (12 in Figures 1-3);
a tension head (16 in Figure 2) mounted to the frame (12) (Paragraphs 0062 and 0007);
a sealing head (18 in Figure 2) mounted to the frame (12) (Paragraphs 0062 and 0007);
a strap chute (20 in Figure 2) mounted to the frame (12) (Paragraphs 0062 and 0007), and
a feed head (14 in Figure 2) mounted to the frame (12) (Paragraphs 0062 and 0007) and comprising: a motor (24 in Figure 2); and a feed wheel (26 in Figure 2) having a friction engaging surface (the outer peripheral surface of 26 which contacts strap S) (Paragraph 0061), wherein the feed wheel (26) is rotated in a feed direction (counterclockwise direction in Figure 2) to feed a strap (S in Figure 2) through the strap chute (20) and in a retraction direction (clockwise direction in Figure 2) to retract the strap (S) from the strap chute (20) onto a load (the “load” mentioned in Paragraph 0061) (Paragraph 0061).

Haberstroh2 teaches that it was known to provide a feed head (14 in Figures 3-7) with: an output shaft (38 in Figures 5-7) operably connected to a feed wheel (34 in Figures 4-6) to rotate the feed wheel (34) (Paragraphs 0047 and 0031); and a motor (70 in Figure 2) drivingly engaged to the output shaft (38) (Paragraph 0031); in order to allow the motor (70) to rotate a feed wheel (34 in Figures 4-6) and feed a strap (S in Figures 5 and 6) by actuating the output shaft (Paragraphs 0047 and 0031).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the feed head (14) of Haberstroh so that it further comprises an output shaft operably connected to the feed wheel (26 of Haberstroh) to rotate the feed wheel and so that the motor (24 of Haberstroh) is drivingly engaged to the output shaft, as taught by Haberstroh2, because doing so would achieve the predictable result of allowing the motor to rotate the feed wheel and feed the strap (S of Haberstroh) by actuating the output shaft. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Haberstroh in view of Haberstroh2 does not teach: the feed wheel defines a feed wheel pocket; and the feed head further comprises: a shock absorber operably engaged to the output shaft to dampen forces on the output shaft responsive to rotation of the feed wheel in the retraction direction stopping when the strap is retracted onto the load; and a disc spring positioned to force the shock absorber to engage the feed wheel.
Arase teaches that it was known to provide: a feed wheel (2 in Figures 1 and 2) defining a feed wheel pocket (2b in Figures 1 and 2); a shock absorber (5 and all parts of 3 except for 3c, collectively in Figures 1 and 4) operably engaged to an output shaft (the “crankshaft” described in Page 3 line 16 of Machine Translation of JP 62215165 A; or the “balancer shaft” described in Page 3 line 14 of Machine Translation of JP 62215165 A) (Page 2 lines 9-11 and Page 3 lines 14-16 and 30-32 of Machine 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Haberstroh in view of Haberstroh2 to incorporate the teachings of Arase by modifying the feed head (14 of Haberstroh as modified in view of Haberstroh2) of Haberstroh in view of Haberstroh2 so that the feed wheel (26 of Haberstroh) defines a feed wheel pocket; and the feed head further comprises: a shock absorber operably engaged to the output shaft (38 of Haberstroh2) to dampen forces on the output shaft responsive to rotation of the feed wheel in the retraction direction (clockwise direction in Figure 2 of Haberstroh) stopping when the strap (S of Haberstroh) is retracted onto the load (the “load” mentioned in Paragraph 0061 of Haberstroh); and a disc spring positioned to force the shock absorber to engage the feed wheel; because doing so would achieve the predictable results of allowing sudden torque fluctuations of the output shaft to be absorbed, and preventing the vibration of the feed wheel and the generation of noise as much as possible. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Regarding claim 39, Haberstroh in view of Haberstroh2 in further view of Arase teaches that the shock absorber (5 and all parts of 3 except for 3c, collectively, of Arase) comprises: a spring hub (all parts of 3 except for 3c, collectively, of Arase) defining a spring hub pocket (3b in Figures 1 and 2 of Arase); and a biasing element (5 of Arase) (apparent from Figure 2 of Arase, Page 4 line 34 – Page 5 line 2 and Page 3 lines 19-25 of Machine Translation of JP 62215165 A).
Regarding claim 40, Haberstroh in view of Haberstroh2 in further view of Arase teaches that the output shaft (38 of Haberstroh2) is operably connected to the spring hub (all parts of 3 except for 3c, collectively, of Arase) to rotate the spring hub (Page 2 lines 9-11 and Page 3 lines 14-16 and 30-32 of Machine Translation of JP 62215165 A), that the spring hub (all parts of 3 except for 3c, collectively, of Arase) is engaged with the feed wheel (26 of Haberstroh as modified in view of Arase) such that the spring hub pocket (3b of Arase) is aligned with the feed wheel pocket (2b of Arase) (apparent from Figure 1 of Arase) and the biasing element (5 of Arase) is positioned in the feed wheel pocket (2b of Arase) such that the biasing element (5 of Arase) is sandwiched between the feed wheel (26 of Haberstroh as modified in view of Arase) and the spring hub (all parts of 3 except for 3c, collectively, of Arase) and operably connects the feed wheel (26 of Haberstroh as modified in view of Arase) and the spring hub (all parts of 3 except for 3c, collectively, of Arase) (apparent from Figure 2 of Arase) so that rotation of the spring hub by the output shaft (38 of Haberstroh2) causes the spring hub to drive the feed wheel by engagement of the biasing element (5 of Arase) with the feed wheel and the spring hub (Page 4 line 34 – Page 5 line 2 and Page 3 lines 19-25 of Machine Translation of JP 62215165 A).
Regarding claim 41, Haberstroh in view of Haberstroh2 in further view of Arase teaches that the feed wheel (26 of Haberstroh as modified in view of Arase) comprises a projection (the “projection” between two adjacent pockets 2b shown in Figure 1x above) that at least in part defines the feed wheel pocket (2b of Arase) (apparent from Figure 1x above).
Regarding claim 42, Haberstroh in view of Haberstroh2 in further view of Arase teaches that the biasing element (5 of Arase) engages the projection (shown in Figure 1x above) (apparent when Figure 1x is viewed in relation to Figure 2 of Arase).

Claims 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Haberstroh in view of Haberstroh2 in further view of Arase in further view of Starodoubov et al. (US 2016/0123453), hereinafter Starodoubov.
Regarding claims 33-35, Haberstroh in view of Haberstroh2 in further view of Arase teaches all the limitations of the claims as stated above except: the feed head further comprises a shaft adapter operably connecting the output shaft and the spring hub; the output shaft and the shaft adapter are 
Starodoubov teaches that it was known to provide a shaft adapter (9 in Figure 23) operably connecting an output shaft (24 in Figure 23) and a hub (8 or 21 in Figure 23, analogous to the spring hub of Arase) (apparent from Figure 13); wherein the output shaft (24) and the shaft adapter (9) are mounted to one another to rotate together (apparent from Figure 13, Paragraph 0066); wherein the shaft adapter (9) and the hub (8 or 21) are mounted to one another to rotate together (apparent from Figure 13, Paragraph 0066); wherein the hub (8 or 21) and the shaft adapter (9) are mounted to one another by a key-in-slot configuration (the configuration comprising the key 25 in Figure 23 inside the slot in 8/21 described in Paragraph 0066); and wherein the shaft adapter (9) and the output shaft (24) are mounted to one another by another key-in-slot configuration (the configuration comprising the key 25 inside the slot in 9 described in Paragraph 0066); in order to easily ensure that the output shaft (24), the shaft adapter (9), and the hub (8 or 21) will always rotate together as a unit (apparent from Figure 13, Paragraph 0066).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Haberstroh in view of Haberstroh2 in further view of Arase to incorporate the teachings of Starodoubov by providing the feed head (14 of Haberstroh as modified in view of Haberstroh2 and Arase) with a shaft adapter operably connecting the output shaft (38 of Haberstroh2) and the spring hub (all parts of 3 except for 3c, collectively, of Arase); wherein the output shaft and the shaft adapter are mounted to one another to rotate together; wherein the shaft adapter and the spring hub are mounted to one another to rotate together; wherein the spring hub and the shaft adapter are mounted to one another by a key-in-slot configuration; and wherein the shaft adapter and the output shaft are mounted to one another by another key-in-slot configuration; because doing so would achieve the predictable result of easily ensuring that the output shaft, the shaft adapter, and the spring hub will always rotate together as a unit. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Response to Arguments
Applicant's arguments with respect to the 103 rejections of claims 23-28 and 31-42 have been fully considered but they are not persuasive.
In response to Applicant’s argument that:
“The rejection therefore asserts that the spring hub is shown by reference number 3 (including all "3" parts except 3c), the feed wheel is shown by reference number 2, and the disc spring is shown by reference number 3c. Based on this interpretation, Arase (along with the other cited art Haberstroh and Haberstroh2) fails to teach or suggest every feature of claim 23 for at least the following reasons.
…
Accordingly, Claim 23 and for similar reasons Claim 38 are allowable over Haberstroh, Haberstroh2, and Arase. Applicant requests that the Examiner reconsider and withdraw this rejection. Furthermore, Claims 24-28, 31-32, 36-37, and 39-42 are allowable for at least the reason that they each depend from one of allowable Claims 23 and 38.”,

the examiner firstly asserts that 3c of Arase can be interpreted as being a disc spring because it is disc-shaped, as is apparent when Figures 1-4 are viewed in relation to one another, and because it has some degree of flexibility. Secondly, the examiner asserts that disc spring 3c of Arase is positioned on an opposite side of the spring hub (all parts of 3 except for 3c, collectively, of Arase) from the feed wheel 2 of Arase because feed wheel 2 of Arase is positioned on the right side of all parts of 3 except for 3c in Figure 4 of Arase (since the rightmost face of 2 in Figure 4 is coplanar with the rightmost face of 3 in Figure 4) and disc spring 3c of Arase is positioned on the left side of all parts of 3 except for 3c in Figure 4 of Arase (since 3c contacts the left face of 2 in Figure 4). Lastly, the examiner asserts 3c of Arase does provide a contact/reaction force acting on the feed wheel 2 of Arase when 3c contacts 2 as shown in Figures 1 and 4.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office                                                                                                                                                                                                      action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  




/TANZIM IMAM/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731